Name: Commission Regulation (EEC) No 3024/86 of 1 October 1986 laying down, for the 1986/87 wine year, detailed implementing rules for distillation as provided for in Article 11 of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 281 /8 Official Journal of the European Communities 2. 10 . 86 COMMISSION REGULATION (EEC) No 3024/86 of 1 October 1986 laying down, for the 1986/87 wine year, detailed implementing rules for distilla ­ tion as provided for in Article 11 of Regulation (EEC) No 337/79 vated for the production of table wine but to each produ ­ cer's total cultivated area ; whereas, however, in cases in which it is not possible to relate the quantity precisely to the area from which the wine comes, provision should be made for the quantity eligible for distillation to be limited to a percentage of the quantity of table wine produced during the 1986/87 wine year ; whereas that percentage should be such as to achieve similar results to those obtained in the context of a limit related to the area culti ­ vated ; whereas the percentage should therefore be set taking into account the average yield per hectare recorded ; whereas the yield in the Greek parts of zone C III and in the Spanish parts of the wine-growing zones is considerably below that recorded in the rest of the Community so that a different percentage should be set for those parts of the zones ; Whereas the quantity of table wine produced to which that percentage is to apply is that set down in the produc ­ tion declaration provided for in Commission Regulation (EEC) No 2102/84 of 13 July 1984 on harvest, production and stock declarations relating to wine-sector products (*), as last amended by Regulation (EEC) No 2467/86 f), and the records provided for in Commission Regulation (EEC) No 1153/75 of 30 April 1975 prescribing the form of the accompanying documents for wine products and speci ­ fying the obligations of wine producers and traders other than retailers (8), as last amended by Regulation (EEC) No 3203/80 n ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Articles 6 (3), 1 1 (5) and 65 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 198S on the value of the unit of account and the conversion rates to be applied the purposes of the common agricultural policy (3), Having regard to Council Regulation (EEC) No 1 678/85 of 11 June 1985 fixing the conversion rates to be applied in Agriculture (4), as last amended by Regulation (EEC) No 1333/86 0, Whereas Article 11 ( 1 ) of Regulation (EEC) No 337/79 provides that preventive distillation of table wine and wine suitable for yielding table wine may be decided whenever such a measure seems necessary in the light of harvest forecasts or in order to improve the quality of products placed on the market ; Whereas Article 6 of Regulation (EEC) No 337/79 lays down that only those producers who have fulfilled their obligations under Article 39 and, where appropriate, Articles 40 and 41 of the said Regulation for a reference period to be determined are entitled to benefit from the intervention measures ; whereas the said reference period should therefore be fixed ; Whereas such measures should enable market conditions to be improved without the quantities compatible with sound market management being exceeded ; whereas, to that end, provision should be made to limit the maximum quantity of table wine which may be distilled by each producer according to the area cultivated for the production of table wine ; whereas, however, to take account of national provisions on the recognition of quality wines psr in some Member States, the maximum quantities of table wine which may be distilled in the zones concerned should be related not to the area culti ­ Whereas, in certain cases, evidence of having fulfilled the obligations provided for in Article 39 and, where appro ­ priate, in Articles 40 and 41 of Regulation (EEC) No 337/79 may only be provided at a date subsequent to the triggering of the measure ; whereas Article 4 (2) of Council Regulation (EEC) No 2179/83 of 25 July 1983 laying down general rules for distillation operations invol ­ ving wine and the by-products of wine-making (10), as last amended by Regulation (EEC) No 3805/85, provides that the producer may not deliver the wine for distillation until the delivery contract or declaration has been approved by the intervention agency ; whereas, in accor ­ dance with Article 10a of Regulation (EEC) No 2102/84, such approval is subject to presentation of the production declaration ; whereas production declarations may be made up to 15 December in the Federal Republic of Germany and up to 30 November in the other Member States ; whereas those provisions are likely to hold up (' OJ No L 54, 5 . 3 . 1979, p. 1 . 0 OJ No L 367, 31 . 12. 1985, p . 39 . (3) OJ No L 164, 24. 6 . 1985, p. 9 . 0 OJ No L 194, 24 . 7 . 1984, p. 1 . 0 OJ No L 211 , 1 . 8 . 1986, p . 17 . (8) OJ No L 113 , 1 . 5 . 1975, p . 8 . ( ») OJ No L 333, 11 . 12. 1980, p . 18 (,0) OJ No L 212, 3 . 8 . 1983, p . 1 . (4) OJ No L 164, 24. 6 . 1985, p . 11 . 0 OJ No L 119, 8 . 5 . 1986, p . 1 . 2. 10 . 86 Official Journal of the European Communities No L 281 /9 Whereas it is necessary to avoid the risk of products of the distillation of certain wines disturbing the market in wine spirits with a designation of origin ; whereas, to that end, pursuant to Article 3 (2) of Regulation (EEC) No 2179/83 , provision should be made that products obtained from the direct distillation of such wine should not have an alcoholic strength of less than 92 % vol ; Whereas provision should be made for the minimum price guaranteed to producers to be paid to them, as a general rule, within a time limit enabling them to obtain a profit comparable to that which they would have obtained from a commercial sale ; whereas, in those circumstances, it is essential to pay the aid due to them for the distillation in question at the earliest opportunity, while ensuring that operations are correctly carried out by means of an appropriate system of securities ; Whereas, to qualify for the aid, parties concerned must submit an application together with certain supporting documents ; whereas, to ensure uniform operation of the system in the Member States, provision should be made for time limits for the submission of the application and for the payment of the aid due to the distiller and for the presentation of evidence of payment of the purchase price ; Whereas some wine delivered for preventive distillation can be fortified ; whereas the provisions applicable to distillation operations should be adapted accordingly, in accordance with the rules laid down in Articles 25 and 26 of Regulation (EEC) No 2179/83 ; Whereas, in order to draw up an accurate forward esti ­ mate, it is essential to know the quantities of wine likely to be the subject of preventive distillation ; whereas provi ­ sion should therefore be made for the Commission to be supplied with information about such quantities in good time ; Whereas the intervention agencies and the Commission should be informed of the progress of distillation opera ­ tions and should in particular be aware of the quantities of wine distilled and the quantities of products obtained ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, distillation operations ; whereas, therefore, provision should be made to allow the Member States to authorize approval of contracts at an earlier date provided that a system of securities is introduced to enable, where neces ­ sary, producers to be penalized for not complying with the abovementioned provisions and those of this Regula ­ tion,. and in particular Article 2 ( 1 ) thereof ; Whereas preventive distillation must be carried out in accordance with the provisions of Regulation (EEC) No 2179/83 ; whereas, in addition, attention should be drawn in the event of such distillation to the consequences provided for in Regulation (EEC) No 2102/84 for failure to submit a declaration or the submission of incomplete or inaccurate declarations ; Whereas it should be specified that delivery contracts and declarations must contain in particular the information required to identify the wines to which they relate ; Whereas certain time limits for the operation should be laid down for both producers and distillers to ensure that the measure is as effective as possible ; Whereas, for wine obtained from grapes produced in Spain, a price must be fixed taking account of the level of guide prices in that Member State ; Whereas the price of wine for distillation normally does not permit the sale of the products of distillation at market prices ; whereas an aid, fixed on the basis of the criteria set out in Article 8 of Regulation (EEC) No 2179/83 while taking into account also the current uncer ­ tainty of prices on the market for distillation products, is therfore needed ; whereas in Spain the level of purchase prices for wine differs from that fixed in the Community as constituted on 31 December 1985 ; whereas the amounts of the aid applicable in Spain should conse ­ quently fixed at a level taking account of the difference between the prices ; Whereas Article 11 of Regulation (EEC) No 337/79 provides for the opening of distillation for all table wines and wines suitable for yielding table wine ; whereas, however, the minimum purchase prices of wines delivered for distillation are fixed as a percentage of the guide prices for the various types of table wine ; whereas the types of table wines which are in a close economic rela ­ tionship with each type table wine should therefore be defined ; Whereas, in the absence of a Community definition of rose wine and Spanish red-white coupage wine and in the interests of clarity, it should be made clear that rose table wines are to be treated in the same way as red table wines and that Spanish coupage wines are to be treated in the same way as white table wines of type AI on account of the close economic relationship existing between them ; HAS ADOPTED THIS REGULATION : Article 1 1 . This Regulation lays down detailed implementing rules for the 1986/87 wine year concerning the arrange ­ ments referred to in Article 11 of Regulation (EEC) No 337/79 for the preventive distillation of table wine and wines suitable for yielding table wine . No L 281 /10 Official Journal of the European Communities 2. 10 . 86 2. In accordance with Article 6 ( 1 ) of Regulation (EEC) No 337/79 , producers who, during the 1985/86 wine year, were subject to the obligations laid down in Articles 39 , 40 or 41 of that Regulation shall be entitled to benefit from the distillation measures provided for in this Regula ­ tion on condition that they submit evidence that they have fulfilled their obligations during the reference periods fixed in Article 16 of Commission Regulation (EEC) No 2260/85 ('), Article 13 of Commission Regula ­ tion (EEC) No 2261 /85 (2) and Article 22 of Commission Regulation (EEC) No 854/86 (3). table wine not exceeding, in respect of those areas, quantities to be determined per hectare of the area of vineyard cultivated for the production of table wine in the French part of wine-growing zone B and in wine ­ growing zones CI, CII and CIII or per hectare of vineyard cultivated in wine-growing zone A and in the German part of wine-growing zone B ; (d) for the quantity of table wine or wine suitable for yielding table wine obtained during the 1986/87 wine year from areas in respect of which their members were not, at the time of entry into force of this Regu ­ lation , required to deliver their entire harvest, coopera ­ tive wineries or groups may conclude one or more contracts or submit one or more declarations covering a quantity of table wine or wine suitable for yielding table wine wine not exceeding percentages to be laid down of the portion of the quantity of table wine produced by them during the wine year in the Greek part of wine-growing zone CIII, in the Spanish part of the wine-growing zones or in the other wine-growing zones ; (e) the quantity of wine delivered for distillation may not be less than five hectolitres . Article 2 1 . Where the Decision referred to in Article 11 ( 1 ) of Regulation (EEC) No 337/79 is taken : (a) producers who have obtained table wine during the 1986/87 wine year by processing in full the grapes intended for the production of table wine which they harvested on their own holdings may conclude one or more contracts or submit one or more declarations covering a quantity of table wine or wine suitable for yielding table wine not exceeding the quantities to be determined per hectare of vineyard cultivated for the production of table wine in the French part of wine ­ growing zone B and in wine-growing zones CI, CII and CIII or per hectare of vineyard cultivated in wine-growing zone A and the German part of wine ­ growing zone B ; (b) producers who have obtained table wine during the 1986/87 wine year by processing purchased products or by processing part of the grapes intended for the production of table wine which they harvested on the own holdings, and cooperative wineries and groups, may conclude one or more contracts or submit one or more declarations covering a quantity of table wine or wine suitable for yielding table wine not exceeding percentages to be determined of the quantity of table wine which they produced during the wine year in the Greek part of wine-growing zones CIII, in the Spanish part of the wine-growing zones or in the other wine ­ growing zones ; (c) however, for the quantity of table wine or wine suitable for yielding table wine produced in 1986/87 on areas in respect of which their members were, at the time of entry into force of this Regulation , required to deliver their entire harvest, cooperative wineries or groups may conclude one or more contracts or submit one or more declarations covering a quantity of table wine or wine suitable for yielding 2. The quantity of table wine produced to which the percentages referred to in paragraph 1 (b) and (d) apply shall , for each producer, be the sum of the quantities entered as wine in the table wine column of the produc ­ tion declaration which he has submitted in accordance with Regulation (EEC) No 2102/84 where he is so required and the quantities obtained by him after the date of submission of the said declaration and set down in the records provided for in Article 14 of Regulation (EEC) No 1153/75. However, Member States may approve the deli ­ very contracts or declarations of a producer before the latter has submitted the evidence referred to in Article 1 (2) and the production declaration provided for in Regula ­ tion (EEC) No 2102/84 on condition that the producer in question lodges a security equal, to 80 % of the minimum purchase price for the type of wine to be distilled as referred to in Article 5 . The security shall be released immediately after the accuracy of the production declaration has been checked for compliance with the maximum quantities of wine eligible for distillation as referred to in paragraph 1 and the evidence referred to in Article 1 (2). Where this is not the case, the security shall be forfeited in full or in part. The check must take place no later than 60 days after submission of the harvest declaration of the producer in question . Article 3 1 . The contracts and declarations referred to in Articles 4 ( 1 ) and 5 ( 1 ) respectively of Regulation (EEC) No 2179/83 shall be submitted for approval to the competent intervention agency by 15 January 1987 at the latest. (') OJ No L 211 , 8 . 8 . 1985, p . 12. 0 OJ No L 211 , 8 . 8 . 1985, p . 18 . (}) OJ No L 80, 23 . 5 . 1986, p . 14 . 2. 10 . 86 Official Journal of the European Communities No L 281 / 11 Those prices shall be 1,37, 2,03, 1,27, 2,84 and 3,25 ECU respectively per % vol per hectolitre for wines obtained from grapes produced in Spain . 2. The minimum purchase price referred to in para ­ graph 1 shall be paid by the distiller to the producer within three months of the date of reception at the distil ­ lery of each lot of wine delivered . 2. The contracts and declarations referred to in para ­ graph 1 shall specify at least : (a) the quantity, colour and actual alcoholic strength by volume of the wine to be distilled, stating whether it is table wine or wine suitable for yielding table wine ; (b) the name and address of the producer ; (c) the place where the wine is stored ; (d) the name of the distiller or of the distillery ; (e) the address of the distillery ; (f) the type of table wine in the case of types A II , A III and R III . 3 . Approval shall be conditional on observance of the conditions set out in Article 10a of Regulation (EEC) No 2102/84. 4. The intervention agency shall notify the producer of the outcome of the approval procedure by 15 February 1987 at the latest. Article 4 1 . Distillation operations may not be carried out after 31 August 1987. 2. Only a product with an alcoholic strength of not less than 92 % vol may be obtained by the direct distillation of wine obtained from grapes of varieties classified for the same administrative unit as both wine grape varieties and varieties for the production of wine spiritis . Article 6 1 . The amount of the aid referred to in Article 1 1 (3) of Regulation (EEC) No 337/79 shall be as follows : (a) where the product of the distillation corresponds to the definition of neutral spirits given in the Annex to Regulation (EEC) No 2179/83 :  1,72 ECU per % vol per hectolitre for products derived from red table wines of types R I and R II,  2,82 ECU per % vol per hectolitre for products derived from red table wines of type R III ,  1,56 ECU per % vol per hectolitre for products derived from white table wines of type A I and from wines suitable for yielding table wine,  4,16 ECU per % vol per hectolitre for products derived from white table wines of type A II,  4,82 ECU per % vol per hectolitre for products derived from white table wines of type A III . For neutral spirits obtained from wines as referred to in the second subparagraph of Article 5 ( 1 ), the amount of the aid shall be 0,86, 1,53 , 0,76, 2,25 and 2,77 ECU respectively per % vol per hectolitre ; (b) where the product of the distillation is a wine spirit having the quality characteristics provided for in the relevant national provisions :  1,61 ECU per % vol per hectolitre for products derived from red table wines of types R I and R II,  2,71 per % vol per hectolitre for products derived from red table wines of type R III ,  1,45 ECU per % vol per hectolitre for products derived from white table wines of type A I and from wines suitable for yielding table wine,  4,05 ECU per % vol per hectolitre for products derived from white table wines of type A II,  4,71 ECU per % vol per hectolitre for products derived from white table wines of type A III . For potable spirits obtained from wines as referred to in the second subparagraph of Article 5 ( 1 ), the amounts of the aid shall be 0,75, 1,42, 0,65, 2,24 and 2,66 ECU respectively per % vol per hectolitre ; Article 5 1 . Without prejudice to the application of Article 14b of Regulation (EEC) No 337/79 , the minimum purchase price referred to in Article 1 1 (2) of that Regulation shall be :  2,22 ECU per % vol per hectolitre for red table wines of types R I and R II,  3,30 ECU per % vol per hectolitre for red table wines of type R III ,  2,06 ECU per % vol per hectolitre for white table wines of type A I and for wines suitable for yielding table wine,  4,62 ECU per % vol per hectolitre for white table wines of type A II,  5,27 ECU per % vol per hectolitre for white table wines of type A III . No L 281 / 12 Official Journal of the European Communities 2. 10 . 86 within four months of the date of reception at the distil ­ lery of the wine, with evidence that he has paid the minimum purchase price referred to in Article 5 ( 1 ) within the period referred to in Article 5 (2). If such evidence is submitted in the two months follo ­ wing the period laid down and that delay is not due to serious negligence on the part of the distiller, the inter ­ vention agency shall either pay the amount of the aid minus 20 % or recover 20 % of the aid already paid . Once the second period has expired, the intervention agency shall either pay no further aid or recover the aid already paid in full . If it is ascertained that the distiller has not paid the minimum purchase price to the producer, the interven ­ tion agency shall pay the producer, before 1 May 1988 , an amount equal to the aid, where appropriate through the intervention agency of the producer's Member State . Article 9 1 . The amount of the advance payment referred to in Article 9 ( 1 ) of Regulation (EEC) No 2179/83 shall be paid within three months of submission of evidence that the security has been lodged . 2. No later than two months after submission of evidence of payment as referred to in Article 5 (2), the agency shall release the security referred to in paragraph 1 . If such evidence is not provided within the period set but is provided in the following two months and if that delay is not due to serious negligence on the part of the distiller, the intervention agency shall release 80 % of the security. (c) where the product of the distillation is a distillate or raw alcohol, having an alcoholic strength of 52 % vol or more :  1,61 ECU per % vol per hectolitre for products derived from red table wines of types R I and II ,  2,71 ECU per % vol per hectolitre for products derived from red table wines of type R III ,  1,45 ECU per % vol per hectolitre for products derived from white table wines of types A I and from wines suitable for yielding table wine,  4,05 ECU per % vol per hectolitre for products derived from white table wines of type A II,  4,71 ECU per % vol per hectolitre for products derived from white table wines of type A III . For distillates or raw alcohol with an alcoholic strength of 52 % vol or more obtained from wines as referred to in the second subparagraph of Article 5 ( 1 ), the amounts of the aid shall be 0,75, 1,42, 0,65, 2,24 and 2,66 ECU respectively per % vol per hectolitre . 2 . The aid shall be calculated on the basis of the amount corresponding to the wine actually delivered, allowance being made for the tolerances referred to in Article 6 (2) of Regulation (EEC) No 2179/83 . Article 7 1 . The provisions of this Regulation relating to red wines shall also apply to rose wines. 2. The provisions of this Regulation relating to a given type of table wine shall also apply to table wines which are in a close economic relationship with that type of table wine . For the purposes of this Regulation , the following shall be considered to be in a close economic relationship with the type of table wine indicated :  A I : white table wines which are not of types A I, A II or A III,  R I : red table wines with an actual alcoholic strength of not more than 12,5 % vol which are not of types R I or R III,  R II : red table wines with an actual alcoholic strength exceeding 12,5% which are not of type R III . 3 . The product of coupage of a wine suitable for yielding white table wine or of a white wine with a wine suitable for yielding a red table wine or with a red table wine, in accordance with Article 125 ( 1 ) of the Act of Accession , may be delivered for distillation in Spain . To that end it shall be treated in the same way as a white table wine of type A I. Article 8 The distiller shall be required to provide the intervention agency at the time of application for the aid, to be made Article 10 1 . In the case referred to in Article 26 of Regulation (EEC) No 2179/83 , the contract or declaration relating to delivery for fortification shall be submitted for approval to the competent intervention agency by 15 January 1987 at the latest. The intervention agency shall inform the producer of the outcome of the approval procedure by 15 February 1987 at the latest . 2 . The wine may be fortified for distillation only after approval of the contract or declaration and not later than 31 July 1987 . 3 . Fortified wine may not be distilled after 31 August 1987 ., 4 . The fortifier shall send to the intervention agency not later than the 10th of each onth a statement of the quantities of wine which were delivered to him during the previous month . 2. 10 . 86 Official Journal of the European Communities No L 281 / 13 If it is found that the foritifer has not paid the purchase price to the producer, the intervention agency shall pay the producer, before 1 May 1988 , an amount equal to the aid, where appropriate through the intervention agency of the producer's Member State . 5 . For wine fortified for distillation, the fortifier shall receive an aid, calculated per hectolitre and per % vol actual alcoholic strength before fortification , of :  1,58 ECU for red table wines of type R I and R II ,  2,66 ECU for red table wines of type R III ,  1,42 ECU for white table wines of type A I and for wines suitable for yielding table wine,  3,98 ECU for white table wines of type A II,  4,63 ECU for white table wines of type A III . Article 11 1 . Member States shall notify the Commission :  by 20 January 1987 at the latest, of the quantities of wine and fortified wine covered by delivery contracts submitted for approval,  by 25 February 1987 at the latest, of the quantities of wine and fortified wine covered by approved delivery contracts . For wine fortified for distillation obtained from wines as referred to in the second subparagraph of Article 5 ( 1 ), the amounts of the aid shall be 0,73, 1,39, 0,63 , 2,20 and 2,61 ECU respectively per % vol per hectolitre . To receive the aid, the fortifier must submit an applica ­ tion to the competent intervention agency by 28 June 1987 at the latest, attaching copies of the accompanying documents relating to the carriage of the wine for the aid is applied for or a summary of those documents . 2 . Distillers shall send the intervention agency, not later than the 10th of each month, a statement of the quantities of wine distilled during the previous month, itemized according to the categories referred to in the first subparagraph of Article 3 ( 1 ) of Regulation (EEC) No 2179/83 . Member States may require that the said copies or summary be endorsed by a supervisory authority. 3 . Member States shall inform the Commission by telex, not later than the 20th of each month for the previous month, of the quantities, broken down by colour, of wine and fortified wine distilled and the quantities, expressed in pure alcohol, of products obtained, distingui ­ shing between the latter in accordance with paragraph 2. The aid shall be paid not later than three months after the date of submission of evidence that the security referred to in Article 26 (4) of Regulation (EEC) No 2179/83 has been lodged and, in any event, after the date on which the contrasct or declaration is approved . 4. Member States shall to the Commission, not later than 30 September 1987, any cases in which the distiller or fortifier has failed to meet his obligations and the measures taken in consequence . 6 . Subject to Article 23 of Regulation (EEC) No 2179/83 , the security shall be released only if, before 30 November 1987, evidence is furnished :  that the total quantity of wine covered by the contract or declaration has been fortified and distilled,  that the purchase price of the wine has been paid to the producer within the period referred to in Article 5 (2)- Article 12 The amounts referred to in this Regulation shall be converted into national currency at the representative rates applying in the wine sector on 1 September 1986 . If such evidence is not provided by 31 December 1988 at the latest, the intervention agency shall recover the aid from the fortifier. Article 13 If, however, such evidence is submitted after the time limit laid down has expired but by 21 February 1988 at the latest, the intervention agency shall recover an amount equal to 20 % of the aid paid . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 281 / 14 Official Journal of the European Communities 2. 10 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 October 1986 . For the Commission Frans ANDRIESSEN Vice-President